DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “the same” in line 3 should be “the light signals” to provide more clarity and consistent claim language within the claim; also in claim 1 line 6-7, the limitation “the emission” should be “an emission” since there was no earlier mention of emission of light signals in the claim.  Appropriate correction is required.
4.	Claim 10 is objected to because of the following informalities:  the limitation “the same” in line 3 should be “the light signals” to provide more clarity and consistent claim language within the claim; also in claim 10 line 6, the limitation “the emission” should be “an emission” since there was no earlier mention of emission of light signals in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation “electrical signals” in line 6 is unclear with respect to the previous language in the claim. Earlier in lines 3-4 the light receiver converts the light signal into electrical signals. Since, there is no “the” article in front of the electrical signals in line 6 it is unclear if these two electrical signals are supposed to be the same or not. For examining purposes they will be understood as the electrical signals in line 6 will be the same as the electrical signals mentioned in lines 3-4. Please clarify and fix. 
Claims 2-9 are rejected because of their dependency on claim 1. 
In regards to claim 3, the limitation in line 2, “this start signal” and “the transmission” are unclear. Claim 1 and 2, in which claim 3 is dependent already note the start signal for the emission of light signals. It is unclear if there is a separate start signal than the one that has already been mentioned. If the start signal in claim 3 is the same as the start signal in claims 1 and 2, then there needs to be “the” placed in front of start signal in claim 3. This will connect the start signal in claim 3 to the start signal mentioned in previous claims and keep the claim language consistent and clear. The other limitation “the transmission” is unclear because in claim 1, the language of “an/the emission” has been used. It is unclear if there is a separate transmission of light signals or if the transmission is the emission of light signals. Please fix and clarify. For examining purposes since claim 3 is dependent on claims 1 and 2, the start signal will be the same and the transmission will be understood as the emission of light signals. 
In regards to claim 7, the limitation is unclear because claim 1 describes light receiving elements of a first group and light receiving elements of at least one further group. It is unclear if the light receiving elements of both groups are SPADs or if just one of the first or at least one further group are SPADs. Please clarify. For examining purposed the claim will be read as the light receiving elements of both groups will be SPADs. 
In regards to claim 9, the limitation “the mask” lacks antecedent basis. Claim 4, in which claim 9 is dependent, mentions the groups are “masked”, but does not explicitly state “a mask”. For examining purposes the mask of claim 9 will be the element that the groups are masked with. Please clarify and correct. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 20160266253) in view of Sparbert et al. (DE102014207599).
Re claims 1 and 10: Kubota as modified by Sparbert teaches a receiving arrangement for receiving light signals and method for receiving light signals (fig. 1, 3 and 5) with: a light receiver (16) for receiving light signals and for converting the same into electrical signals (paragraphs 37 and 46); and an evaluation circuit (18/20/21), which determines a distance between the receiving arrangement and an object depending on electrical signals and a start signal for the emission of the light signals (paragraph 32, L1 would be the start signal for emission of light from 11 and L2 would be the received reflected from object signal at the light receiver, fig. 1), wherein the light receiver (16) has a first group of light receiving elements (16b) which have a higher sensitivity for the reception of light signals than at least one further group of light-receiving elements (16a) (fig. 3 and 5, paragraph 37, 41, 52 and 53), but does not specifically teach wherein the first and the further group are ready to receive at different points in time. Sparbert teaches an evaluation circuit and method (paragraph 21) which, in accordance with electrical signals and a start signal (starting point 600) for an emission of the light signals, determines a distance between a receiving assembly and an object (implicit; see paragraph 46 and 62), wherein the light receiver has a first group (16 SPAD cells; see figure 6b, right) of light-receiving elements which has a higher sensitivity for receiving light signals than at least one further group (4 SPAD cells; see figure 6b, left) of light-receiving elements (see also paragraph 45 and 65; a higher number of cells results in a higher sensitivity), wherein the first and the second and the further group are ready for reception at different times (see paragraph 66 and 68 and figure 6b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the first and the further group are ready to receive at different points in time similar to Sparbert with the different groups of different sensitivities of Kubota in order to capture light from objects at different distances from the receiver arrangement providing for more efficient light capture of the objects and more accurate distance measurements to the near and far objects.
Re claim 2: Kubota as modified by Sparbert teaches the receiving arrangement wherein the further group (Kubota, 16a, Sparbert, 4 SPADs) is ready to receive depending on the start signal (Kubota, 16a is ready to receive light when light is emitted in order to receive light reflected from the object, paragraph 41, Sparbert, 4 SPAD cells, are activated from the start emission at a time to receive reflected light from an object, paragraph 66).
Re claim 3: Kubota as modified by Sparbert teaches the receiving arrangement, wherein this start signal indicates the transmission of the light signals so that the further group (Kubota, 16a, Sparbert, 4 SPADs) is ready to receive at least during the transmission of the light signals (Kubota, paragraph 41, fig. 1 and 3, Sparbert, paragraph 66, fig. 6b).
Re claim 4: Kubota as modified by Sparbert teaches the receiving arrangement, wherein the first and the further group are masked (Kubota, 34/33) by providing an opening in front of each light-receiving element of the groups (Kubota, see fig. 5, 16a has a larger mask/smaller opening than the group 16b providing for different sensitivities, paragraph 53).
Re claim 5: Kubota as modified by Sparbert teaches the receiving arrangement, wherein different openings are provided, wherein the openings of the further group (Kubota, 16a, paragraph 53 and 41) are smaller than those of the first group (Kubota, 16b, paragraph 53 and 41, 16a has a larger mask/smaller opening than the group 16b providing for different sensitivities, paragraph 53).
Re claim 6: Kubota as modified by Sparbert teaches the receiving arrangement, wherein the light-receiving elements of the further group (Kubota, 16a) are arranged so as to be offset in relation to the light-receiving elements of the first group (Kubota, 16b) so that, with an infinite object distance, the light-receiving elements of the further group (Kubota, 16a) lie outside the position of the received light signals (Kubota, see fig. 3 and paragraph 41).
Re claim 7: Kubota as modified by Sparbert teaches the receiving arrangement, wherein the light-receiving elements are single-photon avalanche diodes (SPAD) (Kubota, paragraph 46, Sparbert, paragraph 64).

9.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 20160266253) as modified by Sparbert et al. (DE102014207599) as applied to claim 1 above, and further in view of Niclass (US 20070182949).
Re claim 8: Kubota as modified by Spartbert teaches the receiving arrangement, wherein the electrical signals of the first and of the further group (Kubota, 16a, 16b) are connected at least by a time and digital converter (Kubota, 18) (Kubota, fig. 1, paragraph 31), but does not specifically teach an OR logic link. Niclass teaches connecting light receiving elements (240) by an OR logic link (500) (see fig. 13, paragraph 69). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an OR logic link similar to Niclass with the output connection circuitry of Kubota as modified by Sparbert in order to combine outputs of different light receivers as desired providing for improved light collection and increased dynamic range. 

10.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 20160266253) as modified by Sparbert et al. (DE102014207599) as applied to claim 4 above, and further in view of Mellot et al. (US 20160284743).
Re claim 9: Kubota as modified by Sparbert teaches the receiving arrangement, wherein the first and the further group are masked (Kubota, 34/33) by providing an opening in front of each light-receiving element of the groups (Kubota, see fig. 5, 16a has a larger mask/smaller opening than the group 16b providing for different sensitivities, paragraph 53), wherein the mask (Kubota, 34/33) is made of black resin or the like (Kubota, paragraph 53), but does not specifically teach wherein the mask is metallic. Mellot teaches a mask (702) that is metallic (paragraphs 40 and 41). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a metallic material for the mask of Kubota as modified by Sparbert similar to the mask material of Mellot in order to ensure a desired amount of light is allowed through to the light receiving element providing for more efficient light capture and more accurate distance measurements. 


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wolf et al. (US 20090009747) teaches activating and deactivating APDs dependent on the distance to an object being measured (fig. 1-3, paragraphs 57-70).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/           Examiner, Art Unit 2878